Citation Nr: 1709119	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel





INTRODUCTION

The Veteran had active air service from February 1966 to February 1970 and from June 1971 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§1110, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.385 (2016)

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§1110, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.385 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §3.303 (2016).  

A veteran has an entitlement to service connection for hearing loss where the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the aforementioned frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim will only be denied if a fair preponderance of the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that he was exposed to jet engines in the course of his duties working on the flight line.  

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a jet engine mechanic.  The Board finds that the reported noise exposure is consistent with the facts and circumstances of the Veteran's service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.

A review of the Veteran's service treatment records shows that while the Veteran did not have bilateral hearing loss disability for VA purposes at any time during active service, the noisy environment in which the Veteran worked constituted a hazardous exposure.  Additionally, the Veteran's hearing acuity did in fact decrease while he was in active service.  Finally, the Veteran specifically reported experiencing tinnitus while in active service.  

The Board notes that the Veteran is competent to report that he first experienced symptoms of hearing loss and tinnitus during active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466.  Moreover, the Board finds the Veteran to be credible. 

In March 2009, the Veteran was afforded a VA audiology evaluation.  The Veteran reported the noise exposure described above.  Based on an audiogram, the examiner noted that the Veteran did not meet the criteria for a disability under VA regulations.  The examiner did diagnose tinnitus and opined that based on the Veteran's reported date of onset, tinnitus was less likely as not related to or caused by the Veteran's in-service noise exposure.  The examiner did not provide additional rationale for the opinion expressed.  

In August 2009, the Veteran's claims file was returned for an addendum opinion.  At that time, the VA examiner opined that the Veteran's current hearing loss disability was less likely as not related to active service.  In this regard, the examiner noted that the Veteran's in-service hearing conservation data report indicated that his hearing was within normal limits, bilaterally, during active service.  

The Board finds that the March 2009 and August 2009 VA audiology evaluation and opinion reports are inadequate.  First, the findings at the March 2009 VA audiology evaluation were consistent with a diagnosis of bilateral hearing loss disability for VA purposes.  Second, the March 2009 examiner failed to address the Veteran's report of tinnitus while in active service.  Lastly, the August 2009 examiner based the negative opinion on the fact that the Veteran's hearing was within normal limits during active service and failed to address the fact that there was a slight decrease in the Veteran's hearing acuity during active service.  The Board notes that normal hearing at separation alone does not preclude a Veteran from proving service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  As the opinions are inadequate, they cannot serve as the foundation for a denial of entitlement to service connection. 

In a November 2008 private audiology evaluation, the Veteran was found to have bilateral hearing loss disability for VA purposes.  The private audiologist opined that it was as likely as not that the Veteran's bilateral hearing loss disability was caused by his in-service noise exposure.  In this regard, the audiologist noted that the noise exposure during service was high intensity jet engine noise that the Veteran was exposed to for a number of years.     

The Board finds the November 2008 private audiology examination to be adequate because the examiner discussed the Veteran's noise exposure and relevant evidence, considered the contentions of the Veteran, and provided a supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and decreased hearing acuity, and his statements have been found credible.

The Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not adequate evidence against the claims for service connection for bilateral hearing loss and tinnitus, as they do not consider all the pertinent facts and do not provide complete, thorough, and detailed rationales supporting the conclusions reached.  The Veteran's private audiologist has competently opined that the Veteran's bilateral hearing loss disability and tinnitus were related to active service.  The Veteran himself has competently and credibly reported a decrease in hearing acuity and symptoms of tinnitus during service.  He has also credibly asserted a continuity of relevant symptomatology since service.  

Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claims.  Therefore, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


